Case 1:20-cv-00509-JJM-PAS Document 3 Filed 12/07/20 Page 1 of 3 PageID #: 24

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF RHODE ISLAND

Rev. ANNE ARMSTRONG                                       )
                                    Applicant/Plaintiff   )

                                                          )              Civil Action No.

                                               v          )
                                                          )
GINA RAIMONDO,                                            )

in her capacity as Governor of Rhode Island,              )

and in her personal capacity                              )

                             First Defendant              )

                      and                                 )

DEBORAH WHITE, in her capacity as personnel/officer       )

of the Rhode Island Division of Capital Asset Management )

and Maintenance,                                          )

and in her personal capacity,                             )

                             Second Defendant             )



                       AFFIDAVIT OF REV. ANNE ARMSTRONG


1. My name is Rev. Dr. ANNE ARMSRONG of

   99 HUDSON POND ROAD, WEST GREENWICH, RHODE ISLAND, and
   I am a retired electrical engineer who currently serves as Deaconess and Mome to “The
   Healing Church IN RI.” We are the oldest Catholic Congregation in the world and we are in
   communion with Rome and all other Churches of valid Apostolic Succession.
2. As part of my compulsory religious exercise, I regularly pray rosaries and blow the Shofar
   (Biblical ram’s horn trumpet) to summon angels and amplify prayer in religious expression at
   the Statehouse, over numerous dates, for years, including on/about December 11 of past
Case 1:20-cv-00509-JJM-PAS Document 3 Filed 12/07/20 Page 2 of 3 PageID #: 25




   years, as this is the annual date of the standard Catholic Vigil for the next day’s Feast of Our
   Lady of Guadalupe.

3. As part of large religious crowds, I have personally previously witnessed, on numerous
   occasions over the years, special accommodations being made at the Statehouse for large
   crowds’ free religious expression at the Statehouse, including: (i) crowds large enough in the
   central Rotunda to strain fire safety badly enough to require Fire Marshalls; and (ii) loud and
   even amplified speech, song and prayer in Statehouse common areas audible even in closed
   offices; and (iii) Statehouse access even after normal business hours, sometimes long into the
   night and into the wee hours of the morning. The most notable are a previous Governor’s
   wife leading annual group rosary prayers at the very spot indicated.

4. I have also witnessed other religious and secular groups being afforded the same
   accommodations in a free speech context as are the religious groups. When I on or about
   November 30, 2020 asked Deborah White why I was seeing journalists publishing images of
   being inside the Statehouse (if the public is not allowed in), and she answered that these
   professional journalists have been recently allowed in to the Statehouse and will continue to
   be “because it’s official business.” This is wrong, because the journalists are no more State
   officials than I am.

5. My religious practice includes occasional demonstration that the Statehouse dome
   acoustically amplifies the Divine response to prayer, and we believe that prayers said there
   and accompanied by ringing the piezoelectric statehouse dome with shofar blasts are
   essential to our service. This belief is partly religious, and partly expert scientific opinion
   derived from my career as an electrical engineer combined with correspondence with experts
   in the matter.

6. This year’s Lady of Guadalupe Feast, by my own late November private revelation, is the
   most important of all due to its unique proximity to the once-in-800-years Christian
   astronomical event immediately following it, during which the Statehouse Dome’s prayer-
   amplifying acoustic properties must echo a rosary and a Biblical trumpet (shofar) sounding,
   since the event will not recur in my lifetime. Future prayers on this Feast Day, in future
   years, as well as other Catholic prayers from time to time, are also necessary to my religious
   expression -- especially when Biblically-relevant legislative issues such as abortion and
   freedom of religion arise, but this year’s December 11 Catholic celebration is the most
   important of all.

7. Governor Gina Raimondo, news reported, closed the Statehouse on 3/16 of this year 2020.
   Deborah White from the Division of Capital Asset Management & Maintenance, who books
   Statehouse reservations, claimed by telephone to me on or about November 30, 2020, that the
   Statehouse was closed to the public, which she confirmed via email December 2, 2020 (see
   ATTACHMENT 1).


                                                                                         Page 2 of 8
Case 1:20-cv-00509-JJM-PAS Document 3 Filed 12/07/20 Page 3 of 3 PageID #: 26




8. I was getting ready to sue, to strike down the law under the new SCOTUS ruling about the
   Brooklyn Catholic Diocese, but I could not find any law allowing the Statehouse to deny me
   entry at all, let alone deny a special permit. I even contracted Alan Gordon, a qualified legal
   researcher, to find the relevant law or Executive Order, but he too found none.

9. My planned Statehouse religious exercise is limited to 3 total people (self included), all of the
   same household, who are more than prepared to follow and even exceed all lawful disease
   suppression and/or safety measures.

10. I reached out repeatedly, for example by contacting the Capitol Police to ask if they would let
    me in, and seeking the name, number, or title of the law which allegedly barred public access
    to the Statehouse, but no one has answered. The Police clearly deferred in writing to the 2nd
    Defendant/Respondent (see ATTACHMENT 2).

11. When I searched online to see which law closed the Statehouse, a news article from the
    Providence Journal dated 03-16-2020 at 4:22 pm claimed the Statehouse was shut by an
    Order that day, but that day’s Orders (20-04 and 20-05) do not shut the Statehouse, and
    merely limit public gatherings to a size larger than the size we proposed, and allow larger
    official meetings to go online (so long as the public can join online in accordance with State
    Open Meeting statute), respectively.

12. I believe that force (barred doors inhibiting my choice of movement, and possibly weapons
    such as pepper spray, handcuffs, tasers, or grappling) are being unlawfully deployed and/or
    threatened against my church colleagues and I, under color of a law which does not appear to
    even exist and which seems Unconstitutional even if it does exist under the new SCOTUS
    Brooklyn Diocese ruling. I am upset about this as a Christian, as a Rhode Islander, as an
    American, and just as any human being faced with tyranny would and should be.

13. ATTACHMENTS 1 and 2 follow immediately below, in turn followed by my certification
    under penalty of perjury.




                                                                                         Page 3 of 8
